        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


 JAMES CARSON & ERIC LUCERO,
        Plaintiffs,
                      v.
                                                 Case No. 0:20-cv-02030-NEB-TNL
 STEVE SIMON, Secretary of State of
 the State of Minnesota, in his official
 capacity,
        Defendant.


     MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR A
                PRELIMINARY INJUNCTION
       This case challenges a patently unlawful consent decree that the Minnesota Sec-

retary of State entered with private litigants that bound the Secretary to violate Min-

nesota and federal law. Pursuant to its constitutionally delegated authority, the Min-

nesota Legislature established a bright-line deadline of 8:00 p.m. on November 3,

2020, for mail-in ballots to arrive at polling places. It chose November 3 because Con-

gress set the Tuesday after the first Monday in November as a uniform Election Day—

the day the voting process must be consummated—over 150 years ago. By law, ballots
that fail to meet these deadlines are not to be counted. But the Secretary has unilater-

ally moved that deadline eight days, with no colorable basis in legislative authority and

in direct conflict with crystal-clear statutory mandates.
      This is an ultra vires exercise of power that conflicts with the United States Con-

stitution in two independent respects. First, Article II mandates that the rules govern-

ing presidential elections be set by Congress or the “Legislature” of each state, and the
Secretary is neither. He therefore has no independent power to set any regulations

governing presidential elections, let alone regulations that directly conflict with acts of
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 2 of 19




Congress and the State Legislature. Second, Congress established by statute November
3 as Election Day, and the Secretary has agreed to count ballots received and even

potentially mailed after Election Day. By refusing to treat November 3 as the consum-

mation of the voting—but merely its beginning—the Secretary has violated federal law,
and his agreement must yield.

       The Secretary’s decision to count unlawfully cast ballots promises to inflict se-

vere vote dilution on Plaintiffs and all other Minnesota voters and to injure Plaintiffs
directly, as Presidential Elector candidates. Worse, the choice to depart from the laws

of the Minnesota Legislature threatens to cast the legitimacy of the entire statewide

vote in doubt and creates a significant risk that Congress will not recognize the certified
election results. These are irreparable harms, and the public interest plainly favors an

injunction that would prevent them. The Court should act promptly to do just that.
                                        Background
I.     Congress and the Minnesota Legislature Exercise Their Constitutional Au-
       thority To Establish a Single Election Day, Which Is November 3 This Year
       Article II of the Constitution establishes state and federal roles in enacting the

laws governing presidential elections. Article II, § 1, cl. 2 identifies states’ role as: “ap-

point[ing] in such Manner as the Legislature thereof may direct, a Number of Electors,

equal to the whole Number of Senators and Representatives to which the State may

be entitled in the Congress.” U.S. Const. Art. II, § 1, cl. 2 (emphasis added). The term

“Legislature” in this provision means what it says. The legislature of each state, not its

executive actors or courts, has authority to define the “Manner” of choosing electors.

See, e.g., McPherson v. Blacker, 146 U.S. 1, 25 (1892). In Minnesota, the “Legislature”
within the meaning of Article II is the Minnesota Legislature.




                                              2
          CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 3 of 19




         The role of Congress is governed by Article II, § 1, cl. 4, which provides that
“Congress may determine the Time of chusing the Electors, and the Day on which

they shall give their Votes; which Day shall be the same throughout the United States.”

Congress has acted under this authority to set the time of choosing electors, and vari-
ous statutes, taken together, “mandate[] holding all congressional and Presidential

elections on a single November day.” Foster v. Love, 522 U.S. 67, 67 (1997). This “im-

mediate act of the people of America” protects the selection of the President from “ca-
bal, intrigue, and corruption.” The Federalist No. 68 at 459 (Hamilton) (Cooke ed.,

1961).

         Both Congress and the Minnesota Legislature have exercised their respective
authorities to regulate presidential elections.

         A.    Congress Exercised Its Power

         Congress has exercised its authority by setting a single Election Day. Congress

provided that “[t]he electors of President and Vice President shall be appointed, in

each State, on the Tuesday next after the first Monday in November, in every fourth

year succeeding every election of a President and Vice President.” 3 U.S.C. § 1. This

year, that date is Tuesday, November 3, 2020.

         This statute necessarily forbids states from holding votes for the presidency after

November 3. Another statute provides: “Whenever any State has held an election for
the purpose of choosing electors, and has failed to make a choice on the day prescribed

by law, the electors may be appointed on a subsequent day in such a manner as the

legislature of such State may direct.” 3 U.S.C. § 2. This statute only applies if a state
has held an election and failed “to make a choice on the day prescribed by law….” It




                                              3
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 4 of 19




does not authorize states to allow voting in that election on days after the Tuesday
after the first Monday in November.

      Congress also set the time for electors appointed in each state to meet and vote:

“The electors of President and Vice President of each State shall meet and give their
votes on the first Monday after the second Wednesday in December next following

their appointment at such place in each State as the legislature of such State shall di-

rect.” 3 U.S.C. § 7. This year, that date is December 14, 2020. A state that fails to
comply with these acts of Congress forfeits its votes in the Electoral College.

      In addition, Congress provided a statutory safe harbor to allow states to provide

a binding determination of its electors’ vote. 3 U.S.C. § 5. To qualify for the safe har-
bor, a state must have “provided, by laws enacted prior to the day fixed for the ap-

pointment of electors,” a means of determining “any controversy or contest concern-

ing the appointment of” electors, and must have completed the process “at least six

days before the time fixed for the meeting of the electors.” 3 U.S.C. § 5. This year, the

safe-harbor deadline is December 8, 2020.

      B.     The Minnesota Legislature Exercised Its Power

      The Minnesota Legislature has exercised its constitutional duty to establish

rules governing the manner of presidential elections. Minnesota assigns all of its elec-

tors to the presidential candidate who receives the “highest number of votes” in the
statewide vote. Minn. Stat. § 208.05. Minnesota statutes follow federal law and set the

state general election as the first Tuesday after the first Monday of November. Minn.

Stat. § 204D.03 Subd. 2. Voters may vote in person, id. § 204B.16, and if they do so,
they must be in line at the polling place before 8:00 p.m. on voting day, when the polls

close. Id. § 204C.05. In-person voting is not permitted after Election Day.



                                            4
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 5 of 19




       Minnesota law also authorizes in-person absentee voting “during the 46 days
before the election,” id. § 203B.081, and absentee voting by mail, id. §§ 203B.04,

203B.08. No different from voters who elect to vote in person, those who elect to vote

by mail must vote on or before Election Day, not after Election Day. The law requires
any ballot received on Election Day “either (1) after 3:00 p.m., if delivered in person;

or (2) after 8:00 p.m., if delivered by mail or package delivery service, [to]be marked

as received late by the county auditor or municipal clerk” and requires that any such
late ballot “must not be delivered to the ballot board.” Id. § 203B.08 subd. 3, see also §§

204B.45–46. Ballots that are not delivered to the ballot board are not counted. In this

way, the law enacted by the Minnesota Legislature does not permit the counting of
votes contained in absentee ballots received after the 8:00 p.m. deadline.

       Minnesota law provides that the Secretary is the State’s chief elections admin-

istrator and administers Minnesota’s election laws. 1 Reinforcing the Election Day re-

ceipt deadline, the Secretary has promulgated rules establishing election procedures

consistent with Minnesota and federal statutes. These regulations direct municipal

clerks to “communicate with the United States postal service facility serving the mu-
nicipality with regard to the handling of absentee ballot return envelopes” and to “take

all reasonable steps to ensure that all return envelopes received by the post office before

4 p.m. on election day are delivered before the closing of the polls to the ballot board.”
Minn. R. 8210.2500. The regulations are clear: ballots “received after election day

shall be marked as received late…and must not be delivered to the ballot board.” Id.

1
  Among other duties, he “adopt[s] rules establishing the form, content, and type size
and style for the printing of blank applications for absentee ballots . . . certificates of
eligibility to vote by absentee ballot . . . and directions for casting an absentee ballot.”
Minn. Stat. § 203B.09. The Secretary is also responsible for “adopt[ing] rules estab-
lishing procedures to be followed by county auditors and municipal clerks to assure
accurate and timely return of absentee ballots.” Id. § 203B.08 subd. 4.

                                             5
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 6 of 19




Additionally, any absentee ballot return envelopes “delivered in person by an absent
voter or an agent must be received by the county auditor or municipal clerk by 3:00

p.m. on election day,” id. at 8210.2200. These regulations demonstrate that the Secre-

tary understands Minnesota statutes to establish a non-negotiable deadline of receipt
of ballots by 8:00 p.m. on Election Day.

II.   The Secretary Agrees With Private Litigants To Change the Election Day

      In May 2020, a group of registered Minnesota voters and the Minnesota Alli-
ance for Retired Americans Educational Fund (“the State Plaintiffs”) filed a complaint

against the Secretary in Minnesota state court, challenging inter alia the Election Day

receipt requirements applicable to mail-in absentee votes.2 Foix Decl. Ex. A.

      Rather than contest the complaint and defend the Legislature’s enactments, the

Secretary struck a deal with the State Plaintiffs to give them what they were seeking.

Their consent decree provides that, “[f]or the November General Election [Secretary
Simon] shall not enforce the Election Day Receipt Deadline for mail-in ballots, as set

out in Minn. Stat. §§ 203B.08 subd. 3, 204B.45, and 204B.46 and Minn. R. 8210.2220

subp. 1, and 8210.3000, that ballots shall be received by 8:00 p.m. on Election Day…”
Foix Decl. Ex. B. 3 The Secretary agreed to “issue guidance instructing all relevant

local election officials to count all mail-in ballots in the November General Election

that are otherwise validly cast and postmarked on or before Election Day but received
by 8 p.m. within 5 business days of Election Day (i.e., seven calendar days, or one

week.” Id. at VI.D. Additionally, the agreement provides that, when “a ballot does not

bear a postmark date, the election official reviewing the ballot should presume that it

2
  The Secretary is the State’s chief elections administrator and administers Minnesota’s
election laws.
3
  The Consent Decree was affirmed by the Court’s August 3, 2020 order. Foix Decl.
Ex. C.

                                           6
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 7 of 19




was mailed on or before Election Day unless the preponderance of the evidence
demonstrates it was mailed after Election Day.” Id. By entering into agreement, the

Secretary has chosen to abandon the enforcement of statutes enacted by the Minnesota

Legislature.
III.   The Secretary’s Agreement Threatens the Integrity of Minnesota’s Presiden-
       tial Election and the Disenfranchisement of the Entire State’s Electorate and
       Imposes Irreparable Harm on Plaintiffs
       Plaintiff James Carson is a registered Minnesota voter and a nominee of the

Republican Party to participate in the Electoral College as a presidential elector. Dec-

laration ¶¶ 1, 9; see also Minn. Stat. § 208.03. Plaintiff Eric Lucero is a registered Min-

nesota voter, serves in the Minnesota House of Representatives as the representative

of District 30B and has also been certified as a nominee of the Republican Party to

participate in the Electoral College as a presidential election. Declaration ¶¶ 3, 10.

       The Secretary’s agreement to alter acts of the Minnesota Legislature and Con-

gress work a direct and substantial harm on various interests of both Plaintiffs. First,

the Secretary’s agreement will necessarily result in the counting of many ballots—per-

haps hundreds of thousands—that by law may not be counted in the presidential elec-

tion. The result of this change in law is dilute the value of Plaintiffs’ votes and permit
the counting of ballots for Plaintiffs’ opponents for the elector offices they seek. Carson

Declaration ¶¶ 7, 10–15, Lucero Declaration ¶¶ 7, 10–11, 13.

       Second, the Secretary’s agreement to violate federal and state law creates sub-
stantial uncertainty where those laws create clarity. Statutory law, which is superior to

the Secretary’s executive authority, establishes a deadline, but Plaintiffs are unable to

discern whether that law governs or the Secretary’s alterations govern. This uncer-
tainty frustrates Plaintiffs’ ability to determine whether to vote in person (and thereby



                                            7
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 8 of 19




risk exposure to the Coronavirus) or cast absentee ballots (and thereby risk that their
votes will not be counted) and how to advise those who intend to vote for them.

      Third, the Secretary’s agreement to violate federal and state law threatens to

disenfranchise all Minnesota voters. A procedure for resolving election contests (which
the vote-counting process qualifies as) will not satisfy Congress’s safe harbor of 3

U.S.C. § 5 unless it is resolved “by laws enacted prior to the day fixed for the appoint-

ment of electors.” The consent decree is not an enacted law but an executive policy in
flat contradiction to State law. Adherence to this policy over and against Minnesota’s

“enacted” laws creates a clear and present danger that Minnesota’s election results will

not be accepted under the safe harbor law and therefore will not be accepted by the
United States Congress in determining the winner of the presidential election. As the

Secretary intends to conduct the election, Congress will have no obligation to respect

the popular vote of Minnesota’s electorate. This threatens Plaintiffs’ opportunity to

cast meaningful votes and to take office as Electors and participate in the Electoral

College.

      Fourth, the Secretary’s election deadlines risk placing the resolution of the con-

test past dates Congress has set for both the safe harbor and the actual vote of the

Electoral College. Under those deadlines, it will remain unknown who wins the state’s

vote for at least eight days after Election Day, and any contest about the ultimate result
is unlikely to reach a conclusion before the safe-harbor deadline or even before the vote

of the Electoral College. There is a substantial risk that Plaintiffs’ votes will be com-

pletely meaningless, if either Minnesota loses its representation in the Electoral Col-
lege or its asserted results do not qualify for the safe harbor. This is yet another way in




                                            8
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 9 of 19




which the Secretary’s actions threaten Plaintiffs’ right to cast meaningful votes and
opportunity to participate in the Electoral College.
                                     Legal Standard
       “When deciding whether to grant” a preliminary injunction, district courts must
consider whether (1) the plaintiffs are “likely to succeed on the merits,” (2) they are
“likely to suffer irreparable harm in the absence of preliminary relief,” (3) “the balance
of equities tip[ped] in [their] favor,” and (4) “an injunction [is] in the public interest.”
See Jones v. Jegley, 947 F.3d 1100, 1104–05 (8th Cir. 2020) (quoting Winter v. Nat’l Res.
Def. Council, Inc., 555 U.S. 7, 32 (2008)).
                                        Argument

I.     Plaintiffs Are Likely To Succeed on the Merits of Their Claim that the
       Consent Decree Violates Federal Law and the Constitution
       The Secretary’s agreement to violate state and federal law by counting ballots

received and even mailed after Election Day is plainly unlawful and is virtually certain

to be held as much after final judgment. First, the Secretary lacks the constitutional

authority to depart from the laws established by Congress and the Minnesota Legisla-

ture and to set a completely new set of time-and-manner election regulations that flatly

contradict those laws. Second, the Secretary’s choice to count ballots cast after election

day plainly contradicts federal law and is preempted. Each of these violations of the

Constitution is itself a sufficient basis for an injunction and establishes that the first

element is met.

       A.     The Secretary’s Agreement Is Ultra Vires in Violation of Article II of
              the Constitution
       The Secretary’s agreement violates Article II of the Constitution by arrogating

to himself, an executive actor, the authority to regulate presidential elections, which
Article II vests solely with legislative actors: Congress and the “Legislature” of each



                                              9
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 10 of 19




state. The Secretary has no authority to set time or manner regulations governing pres-
idential elections by overriding the law enacted by the Minnesota Legislature and yet

has purported to do so by an agreement with private parties. That is unconstitutional.

       The Article II delegation of authority over presidential elections confers on Con-
gress and state legislatures a share of federal constitutional lawmaking authority. As the

Supreme Court unanimously held in Bush v. Palm Beach County Canvassing Bd., 531

U.S. 70 (2000), “in the case of a law enacted by a state legislature applicable not only
to elections to state offices, but also to the selection of Presidential electors, the legis-

lature is not acting solely under the authority given it by the people of the State, but by

virtue of a direct grant of authority made under Art. II, § 1, cl. 2, of the United States
Constitution.” Id. at 473–74. This provision “convey[s] the broadest power of deter-

mination” and “leaves it to the legislature exclusively to define the method” of appoint-

ment of electors. McPherson v. Blacker, 146 U.S. 1, 27 (1892) (emphasis added). Indeed,

because “[t]his power is conferred upon the legislatures of the States by the Constitu-

tion of the United States,” it “cannot be taken from them or modified” even by “their

State constitutions.” Id. at 35; see also Bush v. Gore, 531 U.S. 98, 112–13 (2000)

(Rehnquist, J., concurring).

       It necessarily follows that only the Minnesota Legislature, not the Secretary,

may establish regulations governing the upcoming presidential election. The word
“legislature” was “not one ‘of uncertain meaning when incorporated into the Consti-

tution.’” Smiley v. Holm, 285 U.S. 355, 365 (1932) (quoting Hawke v. Smith, 253 U.S.

221, 227 (1920)). The term “legislature” necessarily differentiates between that body
and the “State” of which it is only a subpart. By empowering one body of the state to




                                             10
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 11 of 19




prescribe election rules, the Constitution impliedly denies it to other state bodies and
officials, including the Secretary.

       Further, the Article II delegation of authority is the states’ sole basis for regulat-

ing presidential elections. This power is neither inherent no persevered under the
Tenth Amendment. Cook v. Gralike, 531 U.S. 510, 522 (2001); U.S. Term Limits, Inc. v.

Thornton, 514 U.S. 779, 805 (1995). Because there is no basis for Minnesota to regulate

elections to the presidency outside of the delegation of Article II, any regulation not
promulgated by the Minnesota Legislature is beyond the very authority of Minnesota,

as a sovereign, to regulate in this arena.

       There is then no authority for the Secretary to establish any rules governing the
time of presidential elections, let alone rules that directly contradict statutes enacted by

“the Legislature” of Minnesota. U.S. Const. Art. II, § 1, cl. 1. Neither the Minnesota

Legislature nor Congress passed laws providing that voters may vote up to eight days

after Election Day, and the bright-line deadline of 8:00 p.m. on that date for ballots to

arrive reflects a clear and unmistakable legislative rejection of the Secretary’s position.

The Secretary has agreed to a panoply of new election rules with no basis whatsoever

in the Constitution or Minnesota statutory law, and the agreement unlawfully prom-

ulgates rules in direct contravention of Minnesota statutory law. In short, the Consti-

tution delegates no authority to the Secretary, and the Secretary’s act violates the law
established by the body that does received delegated authority.

       Article II affords this violation of Minnesota law a federal constitutional signifi-

cance. It is Article II itself that delegates the power to regulate elections, so “the text
of the election law itself…takes on independent significance.” Bush, 531 U.S. at 112–

13 (Rehnquist, J., concurring). “A significant departure from the legislative scheme for



                                             11
        CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 12 of 19




appointing Presidential electors presents a federal constitutional question.” Id. at 113.
The question whether rules promulgated by the Secretary constitute as manner re-

strictions “direct[ed]” by the Minnesota “Legislature,” U.S. Const. Art. II, § 1, cl. 2,

is a federal constitutional question for this Court to resolve. And the plain answer is
no.

       B.     The Secretary’s Agreement Contravenes Acts of Congress
       The Secretary’s agreement violates federal law yet again insofar as it directly
conflicts with Acts of Congress setting the Election Day. The new deadlines and ballot-
counting procedures the Secretary has set would therefore be unlawful even if the Min-
nesota Legislature had adopted them.
       Courts have uniformly interpreted Article II to confer on Congress a unique
authority over presidential elections, which supersedes state authority in the event of
a conflict. See Oregon v. Mitchell, 400 U.S. 112, 124, (1970) (“It is the prerogative of
Congress to oversee the conduct of presidential and vice-presidential elections and to
set the qualifications for voters for electors for those offices.”); cf. Anderson v. Celebrezze,
460 U.S. 780, 784–85 (1983). Here, Congress has acted definitively by statute to estab-
lish the Tuesday after the first Monday in November as the sole day for choosing elec-
tors for the presidency. 3 U.S.C. § 1. This choice of the Tuesday after the first Monday
in November goes back at least to January 1845, which Congress passed the “Presi-
dential Election Day Act.” 28 Cong. Ch. 1, 5 Stat. 721.
       As Foster v. Love, 522 U.S. 67 (1997) recognized, this provision and others “man-

date[] holding all elections for Congress and the presidency on a single day throughout

the Union.” Id. at 69–70. Foster rejected a state’s efforts to conduct an election on a

day other than election day as preempted by act of Congress. Id. at 74. Indeed, a single
Election Day was what the framers of the Constitution envisioned. Alexander Hamil-

ton opined that “uniformity in the time of elections…may be found by experience to

                                              12
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 13 of 19




be of great importance to the public welfare,” The Federalist No. 61 at 413 (Hamilton)
(Cooke ed. 1961) and that “the immediate act of the people of America” in selecting

electors would frustrate “cabal, intrigue, and corruption.” The Federalist No. 68 at 459

(Hamilton) (Cooke ed., 1961). Indeed, during the reconstruction era, “Congress ex-
pressly considered [and rejected] an amendment to continue to allow states in which

by law polls are held open more than one day to continue the practice.” Voting Integrity

Project, Inc. v. Keisling, 259 F.3d 1169, 1173 (9th Cir. 2001) (internal quotation marks
omitted). Congress rejected this proposal for a simple and plain reason: “It gives some

statutes undue advantage. It gives some parties undue advantage.” Cong. Globe, 42d

Cong., 2d Sess. 141 (1871). 4

      For these reasons, the case law is unanimous that Election Day must be the

“consummation” of the process of voting. Voting Integrity Project, 259 F.3d at 1175 (ap-

plying Foster, 522 U.S. at 67). There is “no dispute that the combined actions must
occur, that voting must end, on federal election day.” Lamone v. Capozzi, 912 A.2d 674,

692 (Md. 2006). Any “regime of combined action meant to make a final selection on

any day other than federal election day” violates federal law. Millsaps v. Thompson, 259
F.3d 535, 547 (6th Cir. 2001). Of unique relevance on this point is Maddox v. Bd. of

Sftate Canvassers, 149 P.2d 112 (Mont. 1944), which rejected a Montana statute, en-

acted during World War II, that authorized overseas ballots that arrived in December
to be counted in the presidential election. Id. at 114. Notwithstanding the legislature’s

good intentions to assist absent servicemembers in voting, the court found the act un-

constitutional, holding that “the legislature may not constitutionally extend beyond



4
  For all of these reasons, the notion the Election Day is unconstitutional is patently
incorrect.

                                           13
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 14 of 19




‘the Tuesday next after the first Monday in November’ the time when the presidential
electors shall be appointed or elected by the ballots of the voters.” Id. at 114.

      This case is no different. The Secretary’s new state-law regime treats Election

Day as the beginning, not the consummation, of voting. Under the Secretary’s agree-
ment, votes will be counted if they arrive up to eight days after Election Day. And, so

long as they do not bear a postmark, they will be counted even if they are mailed after

Election Day. This means that voters who decide to vote on November 4, or even later,
may still vote in Minnesota, and the Secretary has required that these votes be counted.

That contravenes the law of Congress and is preempted.

II.   Plaintiffs—and the Entire State of Minnesota—Will Suffer Irreparable
      Harm in the Absence of an Injunction
      The Secretary’s agreement to violate state and federal law will inflict irreparable

harm on Plaintiffs, unless this Court intervenes. The Secretary’s newfangled policy of

counting invalid votes is certain to dilute the value of Plaintiffs’ votes. The “principal

issue[]” here is “whether the votes that have been ordered to be counted are, under a
reasonable interpretation of [Minnesota] law, legally cast votes,” and the “counting of

votes that are of questionable legality…threaten[s] irreparable harm.” Bush v. Gore, 531

U.S. 1046, 1047 (2000) (Scalia, J., concurring in order issuing stay pending appeal).
      By increasing the pool of counted votes to include those illegally cast after Elec-

tion Day, the Secretary will dilute the votes of all voters who dutifully comply with

Minnesota statutory law and submit their ballots by Election Day. This is a paradig-

matic irreparable harm supporting provisional injunctive relief. Montano v. Suffolk Cty.

Legislature, 268 F. Supp. 2d 243, 260 (E.D.N.Y. 2003) (“An abridgement or dilution

of the right to vote constitutes irreparable harm.”); Patino v. City of Pasadena, 229 F.
Supp. 3d 582, 590 (S.D. Tex. 2017) (“The irreparable harm to the plaintiffs’


                                            14
          CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 15 of 19




fundamental right to vote weighs heavily against a stay.”); Day v. Robinwood W. Cmty.
Improvement Dist., 2009 WL 1161655, at *3 (E.D. Mo. Apr. 29, 2009) (“These Plaintiffs

are threatened with an irreparable harm because, absent a preliminary injunction, their

votes will be diluted in the upcoming June 9, 2009 election.”); Democratic Nat’l Comm.
v. Republican Nat’l Comm., 2016 WL 6584915, at *17 (D.N.J. Nov. 5, 2016) (collecting

cases).

       And the Secretary’s agreement imposes special injury on Plaintiffs, who are not
only voters, but also candidates for office. Because “the rights of voters and the rights

of candidates do not lend themselves to neat separation,” Burdick v. Takushi, 504 U.S.

428, 438 (1992) (quotation marks omitted), “laws that affect candidates always have
at least some theoretical, correlative effect on voters” and vice versa. Bullock v. Carter,

405 U.S. 134, 143 (1972); cf. Mancuso v. Taft, 476 F.2d 187, 190 (1st Cir. 1973) (permit-

ting “both candidates and voters” to challenge an election law “because of its impact

on voting rights,” and because a “candidate for public office…is so closely related to

and dependent upon those who wish to vote for him and his litigation will so vitally

affect their rights….”). The Secretary’s agreement to violate state and federal law will

dilute all validly cast votes, including all votes validly cast for Plaintiffs as electors.

That irreparable injury runs directly to Plaintiffs in their capacity as candidates to rep-

resent Minnesota as electors.
       In addition, the legal infirmity of the Secretary’s agreement and concomitant set

of policies has created a significant uncertainty about the rules governing the Novem-

ber election and whether any Minnesota citizens will have their votes counted. A proce-
dure for resolving election contests (which the vote-counting process qualifies as) will

not satisfy Congress’s safe harbor of 3 U.S.C. § 5 unless it is resolved “by laws enacted



                                            15
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 16 of 19




prior to the day fixed for the appointment of electors.” See Bush v. Gore, 531 U.S. 98,
111 (2000). The consent decree is not an enacted law but an executive policy in flat

contradiction to enacted law. As a result, the implementation of these policies over

and against Minnesota’s “enacted” laws creates a clear and present danger that Min-
nesota’s election results will not be accepted under the safe harbor law and therefore

will not be accepted by the United States Congress in determining the winner of the

presidential election. As the Secretary intends to conduct the election, Congress will
have no obligation to respect the popular vote of Minnesota’s electorate, and Minne-

sota’s popular vote may prove completely worthless.

       If it is irreparable harm to dilute even one vote (it is), it is clearly irreparable
harm to deny any value to any vote cast by anyone in the entire state of Minnesota.

That harm would yet again directly impact Plaintiffs in their capacities as candidates

to represent Minnesota as electors. The Secretary’s unlawful policy will confer on Con-

gress the unfettered right to reject the results of the statewide vote and thereby deny

Plaintiffs the opportunity to serve as electors and participate in the Electoral College.

       A further harm results from the Secretary’s election deadlines risk placing the

resolution of the contest past dates Congress has set for both the safe harbor and the

actual vote of the Electoral College. It will remain unknown who wins the state’s vote

for at least eight days after Election Day, and any contest about the ultimate result is
unlikely to reach a conclusion before the safe-harbor deadline or even before the vote

of the Electoral College. There is a substantial risk that Plaintiffs’ votes will be com-

pletely meaningless, if either Minnesota loses its representation in the Electoral Col-
lege or its asserted results do not qualify for the safe harbor.




                                            16
         CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 17 of 19



III.     The Balance of Equities and the Public Interest Favor an Injunction
         There is no contest on the other equitable factors. “[I]t is always in the public
interest to protect constitutional rights” and “[t]he balance of equities generally fa-
vors…constitutionally-protected freedom[s].” Rodgers v. Bryant, 942 F.3d 451, 458 (8th
Cir. 2019) (cleaned up). Cf. Willson v. City of Bel-Nor, Mo., 924 F.3d 995, 999 (8th Cir.
2019).
         The balance of equities is one-sided. On the one hand, the Secretary’s policy is
sure to inflict substantial vote dilution of millions of Minnesota voters (including Plain-
tiffs) and places the entire statewide vote at risk. That is an injury of the highest and
most severe constitutional magnitude, for reasons stated above.
         On the other hand, the Secretary has no interest at all in setting rules that the
Constitution does not allow him to set. And the Secretary’s interest in settling a mer-
itless lawsuit—contending nonsensically that Election Day is unconstitutional—car-
ries zero weight. Cf. Shaw v. Hunt, 517 U.S. 899, 908 n.4 (1996) (holding that a state
has “no…interest in avoiding meritless lawsuits”). Further, even if the Secretary is
(somehow) vindicated by the final resolution of this case, the harm of an erroneous
ruling at this stage would be non-existent: the Secretary would simply be compelled to
conduct this election the way every Minnesota Secretary of State has conducted elec-
tions for generations. An order compelling the Secretary to do what Minnesota law
tells the Secretary to do does not inflict any meaningful injury on the Secretary in his
official capacity (i.e., as an officer of the state charged with carrying out the law enacted
by the Legislature)—and certainly not one sufficiently severe as to outweigh the voting
rights of every last Minnesota citizen. And the State’s interest is for the valid laws
enacted by its Legislature to be enforced. See, e.g., Reprod. Health Servs. of Planned
Parenthood of St. Louis Region, Inc. v. Nixon, 428 F.3d 1139, 1144 (8th Cir. 2005) (recog-
nizing a “State’s interest in enforcing its laws”).




                                             17
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 18 of 19




       The public interest emphatically supports a preliminary injunction. Again, “it is
always in the public interest to protect constitutional rights,” Phelps-Roper v. Nixon, 545
F.3d 685, 690 (8th Cir. 2008), 5 and the right to vote of each Minnesota citizen hangs
in the balance and is directly threatened by the Secretary’s unlawful agreement. The
policies Congress implemented in setting an Election Day well over 100 years ago, and
the policies of the Minnesota Legislature in honor that date with a clear received-by
deadline, vindicate the public’s interest in the integrity of presidential elections and in
a clear set of rules—that have proven fair over generations of practice—for voters to
follow in casting their votes. Indeed, the Secretary’s unlawful agreement is of momen-
tous concern to the entire State and the country, “by casting a cloud upon…the legiti-
macy of the election.” Bush, 531 U.S. at 1047 (Scalia, J., concurring in order granting
a stay pending appeal). No Minnesota citizen benefits from that cloud, and every Min-
nesota voter would benefit from an injunction.

                                    CONCLUSION
      The Court should grant the motion and enjoin the Secretary’s unlawful agree-

ment to count ballots received after 8:00 p.m. on Election Day.




5
 Overruled on other grounds by Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678
(8th Cir. 2012).

                                            18
       CASE 0:20-cv-02030-NEB-TNL Doc. 13 Filed 09/24/20 Page 19 of 19




Date: September 24, 2020                  Respectfully submitted,


                                          /s/ Danyll W. Foix
NATHAN M. HANSEN                          DANYLL W. FOIX
(MN Bar 0328017)                          (MN Bar 0285390)
2440 Charles Street North                 DAVID B. RIVKIN*
Suite 242                                 ANDREW M. GROSSMAN*
North St. Paul, MN 55109                  RICHARD B. RAILE*
Phone: (651) 704-9600                     BAKER & HOSTETLER LLP
Fax: (651) 704-9604                       1050 Connecticut Ave., N.W.
                                          Suite 1100
                                          Washington, DC 20036
                                          Phone: (202) 861-1596
                                          Fax: (202) 861-1783
                                          dfoix@bakerlaw.com
                                          Attorneys for Plaintiffs


* pro hac vice motions pending




                                     19
